Opinion issued February 14, 2014




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00134-CV
                            ———————————
                     IN RE ADRIENE L. SIBLEY, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       On February 12, 2014, relator, Adriene L. Sibley, petitioned this Court for a

writ of mandamus challenging a temporary restraining order entered by the trial

court.* A temporary injunction hearing is scheduled for February 18, 2014, at 9:00

a.m. The temporary restraining order will expire by its terms on February 20, 2014.

*
    The underlying case is Seminole Pipeline Company LLC v. Adriene Sibley a/k/a
    Adriene Gail Lewis, Reginald Timothy Rossow, Sr., Winston James Rossow, Johnel
    Lewis, Donyll Dwayne Lewis, Dushay Demitric Lewis, and Lamont Deshawn Lewis,
    cause number C150979, pending in the County Court at Law No. 3 of Brazoria
    County, Texas, the Honorable Jeremy Warren presiding.
      The petition for a writ of mandamus is denied. See Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992) (“mandamus will not issue where there is an

adequate remedy by appeal”); TEX. R. CIV. P. 680 (temporary restraining order

granted without notice “shall expire by its terms” within 14 days); TEX. CIV. PRAC.

& REM. CODE § 51.014(a)(4) (authorizing interlocutory appeal from order granting

temporary injunction).

      Relator’s “Motion for Emergency Stay and Motion for Review of Bond for

Temporary Restraining Order,” filed in conjunction with her petition for writ of

mandamus, is denied.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        2